Order entered August 19, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-13-00311-CR
                                           No. 05-13-00313-CR

                               JAMES WESTBROOK, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                       Trial Court Cause Nos. F12-24087-I, F12-59894-I

                                               ORDER
       On the Court’s own motion, we ORDER the appellant’s brief received on August 5,

2013 filed as of the date of this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE